DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Brandstein et al in view of Taenzer and further in view of Kim and further Huang disclose An acoustic signal processing system, comprising: an input module configured to: receive at least two acoustic signals via at least two acoustic sensors; convert the at least two acoustic signals into at least two channels of analog signals and, subsequently, at least two channels of digital signals; a phase-difference module configured to: convert the at least two channels of digital signals to at least two channels of frequency transforms; and calculate phase differences between two selected channels; wherein each frequency transform comprises a plurality of complex numbers; wherein each complex number corresponds to a frequency bin; and wherein each phase difference is defined within (-π, π) or (-180 degrees, 180 degrees); a delay distribution module configured to: for each frequency bin, derive ambiguous delays from the phase differences by adding or subtracting multiples of 2π or 360 degrees; keep the ambiguous delays within a valid delay range as candidate delays; wherein the valid delay range is predetermined according to a maximum acoustic propagation time delay between the at least two acoustic sensors plus a headroom; a delay estimation module configured to make a final delay estimation based on the delay distribution function; and .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “for each candidate delay, add a spread function centering each candidate delay to form a delay distribution function”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651